DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Office Action is Vacated
Previous action has been vacated. This is the current action of record.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-33 and 39, in the reply filed on 05/24/2022 is acknowledged.
However, after reviewing the prior art of record, and newly cited prior art, the claims will be examined because the prior art suggests unity of invention between the product(s) and method(s) is present, as the cited references suggest the product(s) are obvious variants of each other, and would share the claimed technical special feature of at least the optical sensor, even though the claimed optical sensor does not appear to make a contribution over the prior art.

Claim Objections
Claim 31 is objected to because of the following informalities: 
In claim 31, line breaks should be fixed for consistency and to indicate the end of the wherein clause. Examiner suggests removing line breaks between donor polymers and acceptors so all of the compounds within a single wherein clause are in the same level of indentation.
Claim 31 recites (emphasis added) “poly[4,8-bis[(2-ethylhexyl)oxy]benzo[1,2-b:4,5-bldithiophene-2,6-diyl][3-fluoro-2-[(2-ethylhexyl)carbonyl]thieno[3,4-b]thiophenediyl] (PTB7)”. This should be “poly[4,8-bis[(2-ethylhexyl)oxy]benzo[1,2-b:4,5-b]dithiophene-2,6-diyl][3-fluoro-2-[(2-ethylhexyl)carbonyl]thieno[3,4-b]thiophenediyl] (PTB7)” as in the instant specification.
Claim 31 recites (emphasis added) “poly[2,6-(4,4-bis-(2-ethylhexyl)-4H-cyclopenta[2,1-b;3,4-bldithiophene)-alt-4,7(2,1,3-benzothiadiazole)] (PCPDTBT)”. This should be “poly[2,6-(4,4-bis-(2-ethylhexyl)-4H-cyclopenta[2,1-b;3,4-b]dithiophene)-alt-4,7(2,1,3-benzothiadiazole)] (PCPDTBT)” as in the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein the photoconductive material is an inorganic photoconductive material selected from a group consisting of group IV elements, group IV compounds, III-V compounds, group II-VI compounds, and chalcogenides.” However, it is unclear whether this refers to all photoconductive materials when more than one are present, or at least one photoconductive materials when more than one are present. For purposes of examination, the latter will be presumed, and the examiner suggests amending to “…the at least one photoconductive material is…”
Claim 31 has antecedent basis issues, e.g. “the electron donor material” and “the electron acceptor material,” are not present in claim 28, and claim 31 should instead be dependent on claim 29. For purposes of examination, claim 31 will be read as dependent on claim 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US-10775505-B2 in view of Tokuhara, et al., US-20180219047-A1.
Rejection follows line of reasoning of 35 USC §103 rejection over Valouch, et al., WO-2016120392-A1, in view of Tokuhara, et al., US-20180219047-A1, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Send, et al., WO-2015162528-A1 (cited on IDS filed 08/27/2019, see §371-equivalent US-20170074652-A1 for mapping, also cited on same IDS), in view of Tokuhara, et al., US-20180219047-A1 (cited on PTO-892 mailed 03/30/2022).

Claim 21. Send teaches a detector (see description in ¶¶32-36, and/or ¶¶345-420, and/or claims 1-22, as well as any corresponding figures) for optically detecting at least one object, comprising:
at least one optical sensor comprising at least one sensor region, wherein the optical sensor is configured to generate at least one sensor signal dependent on an illumination of the sensor region by an incident modulated light beam (see ¶33),
wherein the sensor signal is dependent on a modulation frequency of the light beam (see ¶56, ¶¶78-79 and/or ¶352, ¶366, ¶393),
wherein the sensor region comprises at least one non-capacitive device, the non-capacitive device comprising at least two electrodes (see e.g. ¶¶62-63, ¶103),
wherein at least one photosensitive layer is embedded between the electrodes (see e.g. ¶103, although this is true for an optical sensor in general),
wherein at least one of the electrodes is at least partially optically transparent for the light beam (see e.g. ¶¶65-73, ¶103);
and at least one evaluation device configured to generate at least one item of information on a position of the object by evaluating the sensor signal (see ¶93).
Send does not teach the sensor region comprises at least one capacitive device, the capacitive device comprising at least two electrodes, wherein at least one insulating layer and at least one photosensitive layer are embedded between the electrodes, wherein at least one of the electrodes is at least partially optically transparent for the light beam; and at least one evaluation device configured to generate at least one item of information on a position of the object by evaluating the sensor signal. In essence, Send does not teach an insulating layer, which, if added to the prior art device adjacent the electrode and capable of blocking charge transfer to the electrode, instead trapping the charges, would render the prior art device a capacitive device.
Takuhara teaches photosensors 100C / photodetectors 10D-G comprising a first electrode and a second electrode 21 and 22, a photoelectric conversion layer 23C, and insulating layers 29a / barrier layers B1 and/or 29b / barrier layers B2 (see Fig. 11, as well as examples with one or both insulating layer in Figs. 12-13 and 15, with band diagrams shown in Figs. 14 and 16; see also photodetection elements 10D-10G utilizing these structures in Figs. 17 and 19-21, and output in Fig. 18, and corresponding description). Takahara teaches that this can be applied to photoelectric conversion layers in general, so long as the material can generate electric charges by absorption of light, and notes that it can contain inorganic or organic photoelectric conversion materials (see ¶209).
This overlaps with the materials taught by Send, which include inorganic organic photodetectors (see ¶¶48-49), suggesting to one of ordinary skill in the art that if one of ordinary skill in the art could implement the capacitive device taught by Takuhara simply by addition of insulating layers 29a / barrier layers B1 and/or 29b / barrier layers B2 in the requisite positions.
Takahara teaches that because the holes and electrons are not extracted as signal charges, a so-called reset operation is unnecessary, and is advantageous for increased speed of operation and miniaturization (see ¶197).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sensor region comprises at least one capacitive device, the capacitive device comprising at least two electrodes, wherein at least one insulating layer and at least one photosensitive layer are embedded between the electrodes, wherein at least one of the electrodes is at least partially optically transparent for the light beam; and at least one evaluation device configured to generate at least one item of information on a position of the object by evaluating the sensor signal, in order to allow increased speed of operation and miniaturization.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sensor region comprises at least one capacitive device, the capacitive device comprising at least two electrodes, wherein at least one insulating layer and at least one photosensitive layer are embedded between the electrodes, wherein at least one of the electrodes is at least partially optically transparent for the light beam; and at least one evaluation device configured to generate at least one item of information on a position of the object by evaluating the sensor signal, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one photodetector for another, with reasonable expectation of success suggested by Send’s acknowledgement that a variety of photodetectors may be used for the detector). See MPEP §2143 B.

Claim 22. Modified Send teaches or suggests the detector according to claim 21, wherein the optical sensor is selected from:
at least one longitudinal optical sensor configured to generate at least one longitudinal sensor signal, wherein the longitudinal sensor signal, given same total power of the illumination, is further dependent on a beam cross-section of the light beam in the sensor region, wherein the evaluation device is configured to generate at least one item of information on a longitudinal position of the object by evaluating the longitudinal sensor signal (see ¶46 and ¶¶76-79);
or at least one transversal optical sensor, wherein one of the electrodes is an electrode layer having a low electrical conductivity configured to determine a position at which the incident light beam is impinged on the sensor region, wherein the transversal optical sensor is configured to generate at least one transversal sensor signal dependent on the position at which the incident light beam is impinged on the sensor region, wherein the evaluation device is configured to generate at least one item of information on a transversal position of the object by evaluating the transversal sensor signal (see ¶47 and ¶¶63-65 re: resistivity i.e. low electrical conductivity).

Claim 23. Modified Send teaches or suggests the detector according to claim 21, wherein the insulating layer comprises an insulating material or an electrically insulating component (insulating material or electrically insulating component; see Tokuhara, ¶248).

Claim 24. Modified Send teaches or suggests the detector according to claim 23, wherein the insulating material comprises at least one transparent insulating metal-containing compound, wherein the metal-containing compound comprises a metal selected from the group: Al, Zr, Hf, Y, and W; wherein the at least one metal-containing compound is selected from the group: an oxide (see Tokuhara, ¶248).

Claim 25. Modified Send teaches or suggests the detector according to claim 24, wherein the insulating material is obtainable by atomic layer deposition (see Tokuhara, ¶¶270-271).

Claim 26. Modified Send teaches or suggests the detector according to claim 21, wherein the photosensitive layer is provided as one or more of:
at least one semiconductor absorber layer (see ¶49).

Claim 27. Modified Send teaches or suggests the detector according to claim 26. While claim 27 recites “wherein the photoconductive material is an inorganic photoconductive material selected from a group consisting of group IV elements, group IV compounds, III-V compounds, group II-VI compounds, and chalcogenides,” claim 26 recites a photoconductive material in a nanoparticulate form or tow individual photoconductor layers in the alternative, and hence, modified Send still meets the limitations of claim 27 by the choice of another alternative.

Claim 28. Modified Send teaches or suggests the detector according to claim 26, wherein the semiconductor absorber layer comprises one or more of crystalline silicon (c-Si), microcrystalline silicon (μc-Si), amorphous silicon (a-Si) (material may be silicon, which may be crystalline or amorphous, this being substantially all the morphologies of silicon; see ¶49).

Claim 29. Modified Send teaches or suggests the detector according to claim 26. While claim 29 recites “wherein the organic photosensitive layer comprises an individual donor material layer comprising the donor material and an individual acceptor material layer comprising the acceptor material, or wherein the donor material and the acceptor material in the organic photosensitive layer are arranged as a single layer comprising the donor material and the acceptor material,” claim 26 recites an organic photosensitive layer comprising at least one electron donor material and at least one electron acceptor material in the alternative, and hence, modified Send still meets the limitations of claim 29 by the choice of another alternative.

Claim 30. Modified Send teaches or suggests the detector according to claim 29. While claim 30 recites “wherein the donor material is selected from a small organic molecule comprising a phthalocyanine derivative, an oligothiophene, an oligothiophene derivative, a 4,4-difluoro-4-bora-3a,4a-diaza-s-indacene (BODIPY) derivative, an aza-BODIPY derivative, a squaraine derivative, a diketopyrrolopyrrol derivative, or a benzdithiophene derivative, and wherein the acceptor material is selected from C60, C70, or a perylene derivative,” claim 26 ultimately recites an organic photosensitive layer comprising at least one electron donor material and at least one electron acceptor material in the alternative, and hence, modified Send still meets the limitations of claim 30 by the choice of another alternative. 

Claim 31. Modified Send teaches or suggests the detector according to claim 29. While claim 31 recites “wherein the electron donor material comprises an organic donor polymer and wherein the electron acceptor material comprises a fullerene-based electron acceptor material, wherein the organic donor polymer is selected from one or more of: poly[3-hexylthiophene-2,5.diyl] (P3HT), poly[3-(4-n-octyl)-phenylthiophene] (POPT), poly[3-10-n-octyl-3-phenothiazine-vinylenethiophene-co-2,5-thiophene] (PTZV-PT), poly[4,8-bis[(2-ethylhexyl)oxy]benzo[1,2-b:4,5-b]dithiophene-2,6-diyl][3-fluoro-2-[(2-ethylhexyl)carbonyl]thieno[3,4-b]thiophenediyl] (PTB7), poly[thiophene-2,5-diyl-alt-[5,6-bis(dodecyloxy)benzo[c][1,2,5]thiadiazole]-4,7-diyl] (PBT-T1), poly[2,6-(4,4-bis-(2-ethylhexyl)-4H-cyclopenta[2,1-b;3,4-bldithiophene)-alt-4,7(2,1,3-benzothiadiazole)] (PCPDTBT), poly[5,7-bis(4-decanyl-2-thienyl)-thieno(3,4-b)diathiazolethiophene-2,5] (PDDTT), poly[N-9′-heptadecanyl-2,7-carbazole-alt-5,5-(4′,7′-di-2-thienyl-2′,1′, 3′-benzothiadiazole)] (PCDTBT), or poly[(4,4′-bis(2-ethyl-hexyl)dithieno[3,2-b;2′,3′-d]silole)-2,6-diyl-alt-(2,1,3-benzothia-diazole)-4,7-diyl] (PSBTBT), poly[3-phenyl hydrazone thiophene] (PPHT), poly[2-methoxy-5-(2-ethyl-hexyloxy)-1,4-phenylenevinylene] (MEH-PPV), poly[2-methoxy-5-(2′-ethylhexyloxy)-1,4-phenylene-1,2-ethenylene-2,5-dimethoxy-1,4-phenylene-1,2-ethenylene] (M3EH-PPV), poly[2-methoxy-5-(3′,7′-dimethyl-octyl-oxy)-1,4-phenylenevinylene] (MDMO-PPV), poly[9,9-di-octylfluorene-co-bis-N,N-4-butylphenyl-bis-N,N-phenyl-1,4-phenylenediamine] (PFB), or a derivative, a modification, or a mixture thereof, and wherein the fullerene-based electron acceptor material is selected from one or more of [6,6]-phenyl-C61-butyric acid methyl ester (PC60BM), [6,6]-Phenyl-C71-butyric acid methyl ester (PC70BM), [6,6]-phenyl C84 butyric acid methyl ester (PC84BM), an indene-C60 bisadduct (ICBA), or a derivative, a modification, or a mixture thereof, claim 26 ultimately recites an organic photosensitive layer comprising at least one electron donor material and at least one electron acceptor material in the alternative, and hence, modified Send still meets the limitations of claim 31 by the choice of another alternative.

Claim 32. Modified Send teaches or suggests the detector according to claim 21, wherein the capacitive device further comprises at least one charge-carrier transporting layer, wherein the charge-carrier transporting layer is located between the photosensitive layer and one of the electrodes (blocking layers, see ¶¶464-465 and ¶476).

Claim 33. Modified Send teaches or suggests the detector according to claim 21, wherein the detector further comprises at least one modulation device for modulating the illumination (see ¶¶32-37, ¶143, and/or ¶¶345-351).

Claim 34. Modified Send teaches or suggests a human-machine interface for exchanging at least one item of information between a user and a machine, wherein the human-machine interface comprises: at least one detector according to claim 21 relating to a detector, wherein the human-machine interface is configured to generate at least one item of geometrical information of the user by the detector, wherein the human-machine interface is configured to assign to the geometrical information at least one item of information (see ¶¶125-133).

Claim 35. Modified Send teaches or suggests an entertainment device for carrying out at least one entertainment function, wherein the entertainment device comprises: at least one human-machine interface according to claim 34, wherein the entertainment device is configured to enable at least one item of information to be input by a player by the human-machine interface, wherein the entertainment device is configured to vary the entertainment function in accordance with the information (see ¶¶134-145).

Claim 36. Modified Send teaches or suggests a tracking system for tracking position of at least one movable object, the tracking system comprising: at least one detector according to claim 21; at least one track controller, wherein the track controller is configured to track a series of positions of the object, each position comprising at least one item of information on at least a position of the object at a specific point in time (see ¶¶146-149).

Claim 37. Modified Send teaches or suggests a scanning system for determining at least one position of at least one object, the scanning system comprising: at least one detector according to claim 21; at least one illumination source configured to emit at least one light beam configured for an illumination of at least one dot located at at least one surface of the at least one object, wherein the scanning system is designed to generate at least one item of information about the distance between the at least one dot and the scanning system by using the at least one detector (see ¶¶150-156).

Claim 38. Modified Send teaches or suggests a camera for imaging at least one object, the camera comprising at least one detector according to claim 21 (see ¶¶157-158).

Claim 39. Send teaches a method for an optical detection of at least one object, the method comprising: generating at least one sensor signal by using at least one optical sensor comprising a sensor region, wherein the sensor signal is dependent on an illumination of the sensor region of the optical sensor by an incident modulated light beam, wherein the sensor signal is further dependent on a modulation frequency of the light beam, wherein the sensor region comprises at least one non-capacitive device, the non-capacitive device comprising at least two electrodes, wherein at least one photosensitive layer is embedded between the electrodes, wherein at least one of the electrodes is at least partially optically transparent for the light beam; and evaluating the sensor signal of the optical sensor by determining an item of information on the position of the object from the sensor signal (see ¶¶160-168, and/or claim 23, and/or ¶421).
Send does not teach the sensor region comprises at least one capacitive device, the capacitive device comprising at least two electrodes, wherein at least one insulating layer and at least one photosensitive layer are embedded between the electrodes, wherein at least one of the electrodes is at least partially optically transparent for the light beam; and at least one evaluation device configured to generate at least one item of information on a position of the object by evaluating the sensor signal. However, these features are obvious for the same reasons as set forth in the rejection of claim 21, above.

Claim(s) 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Valouch, et al., WO-2016120392-A1 (cited on IDS filed 08/27/2019, see §371-equivalent US-20180017679-A1, also cited on same IDS), in view of Tokuhara, et al., US-20180219047-A1.

Claims 21-25 and 32-39 are rejected similarly as above; the claimed subject matter is found in analogous portions of the detailed description of the invention.

Claim 26. Modified Valouch teaches or suggests the detector according to claim 21, wherein the photosensitive layer is provided as one or more of:
at least one layer comprising at least one photoconductive material in a nanoparticulate form (see ¶¶46-70, quantum dots of semiconductor materials are in a nanoparticle form, and this is applicable to materials in general re: this embodiment, as well as Figs. 12A and 12C-12D and corresponding description);
at least two individual photoconductive layers comprising at least one photoconductive material and provided as adjacent layers having at least one boundary, wherein the photoconductive layers are configured to generate a junction at the boundary between the adjacent layers (see ¶¶46-70, re: pn junction, as well as ¶209 re: pn junction, and Figs. 11A-11B and corresponding description);
at least one semiconductor absorber layer (see ¶¶177-190);
and at least one organic photosensitive layer comprising at least one electron donor material and at least one electron acceptor material (see ¶¶71-121 in general).

Claim 27. Modified Valouch teaches or suggests the detector according to claim 26, wherein the photoconductive material is an inorganic photoconductive material selected from a group consisting of group IV elements, group IV compounds, III-V compounds, group II-VI compounds, and chalcogenides (see ¶47).

Claim 28. Modified Valouch teaches or suggests the detector according to claim 26, wherein the semiconductor absorber layer comprises one or more of crystalline silicon (c-Si), microcrystalline silicon (μc-Si), hydrogenated microcrystalline silicon (μc-Si:H), amorphous silicon (a-Si), hydrogenated amorphous silicon (a-Si:H), an amorphous silicon carbon alloy (a-SiC), a hydrogenated amorphous silicon carbon alloy (a-SiC:H), a germanium silicon alloy (a-GeSi), or a hydrogenated amorphous germanium silicon alloy (a-GeSi:H) (see ¶188).

Claim 29. Modified Valouch teaches or suggests the detector according to claim 26,
wherein the organic photosensitive layer comprises an individual donor material layer comprising the donor material and an individual acceptor material layer comprising the acceptor material,
or wherein the donor material and the acceptor material in the organic photosensitive layer are arranged as a single layer comprising the donor material and the acceptor material.

Claim 30. Modified Valouch teaches or suggests the detector according to claim 29,
wherein the donor material is selected from a small organic molecule comprising a phthalocyanine derivative, an oligothiophene, an oligothiophene derivative, a squaraine derivative (see ¶75), a diketopyrrolopyrrol derivative, or a benzdithiophene derivative (see ¶106),
and wherein the acceptor material is selected from C60, C70, or a perylene derivative (see ¶107).

Claim 31. Modified Valouch teaches or suggests the detector according to claim 29,
wherein the electron donor material comprises an organic donor polymer and wherein the electron acceptor material comprises a fullerene-based electron acceptor material,
wherein the organic donor polymer is selected from one or more of: poly[3-hexylthiophene-2,5.diyl] (P3HT), poly[3-(4-n-octyl)-phenylthiophene] (POPT), poly[3-10-n-octyl-3-phenothiazine-vinylenethiophene-co-2,5-thiophene] (PTZV-PT), poly[4,8-bis[(2-ethylhexyl)oxy]benzo[1,2-b:4,5-b]dithiophene-2,6-diyl][3-fluoro-2-[(2-ethylhexyl)carbonyl]thieno[3,4-b]thiophenediyl] (PTB7), poly[thiophene-2,5-diyl-alt-[5,6-bis(dodecyloxy)benzo[c][1,2,5]thiadiazole]-4,7-diyl] (PBT-T1), poly[2,6-(4,4-bis-(2-ethylhexyl)-4H-cyclopenta[2,1-b;3,4-bldithiophene)-alt-4,7(2,1,3-benzothiadiazole)] (PCPDTBT), poly[5,7-bis(4-decanyl-2-thienyl)-thieno(3,4-b)diathiazolethiophene-2,5] (PDDTT), poly[N-9′-heptadecanyl-2,7-carbazole-alt-5,5-(4′,7′-di-2-thienyl-2′,1′, 3′-benzothiadiazole)] (PCDTBT), or poly[(4,4′-bis(2-ethyl-hexyl)dithieno[3,2-b;2′,3′-d]silole)-2,6-diyl-alt-(2,1,3-benzothia-diazole)-4,7-diyl] (PSBTBT), poly[3-phenyl hydrazone thiophene] (PPHT), poly[2-methoxy-5-(2-ethyl-hexyloxy)-1,4-phenylenevinylene] (MEH-PPV), poly[2-methoxy-5-(2′-ethylhexyloxy)-1,4-phenylene-1,2-ethenylene-2,5-dimethoxy-1,4-phenylene-1,2-ethenylene] (M3EH-PPV), poly[2-methoxy-5-(3′,7′-dimethyl-octyl-oxy)-1,4-phenylenevinylene] (MDMO-PPV), poly[9,9-di-octylfluorene-co-bis-N,N-4-butylphenyl-bis-N,N-phenyl-1,4-phenylenediamine] (PFB), or a derivative, a modification, or a mixture thereof (see ¶¶91-105),
and wherein the fullerene-based electron acceptor material is selected from one or more of [6,6]-phenyl-C61-butyric acid methyl ester (PC60BM), [6,6]-Phenyl-C71-butyric acid methyl ester (PC70BM), [6,6]-phenyl C84 butyric acid methyl ester (PC84BM), an indene-C60 bisadduct (ICBA), or a derivative, a modification, or a mixture thereof (see ¶¶107-113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721